Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Oh (US 2013/0344205) and Chang et al. (US 2003/0007544).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a controller for activating the heating element in response to a threshold temperature sensed by at least one of the first temperature sensor and the second temperature sensor; a first water line connecting the water supply to the water inlet of the water tank; a second water line connecting the water outlet to the pod-retention module; and a water pump for moving water from the water supply to the water tank through the first water line and from the water tank to the pod-retention module through the second water line; wherein the air inlet connects to the water tank proximate a top of the water tank to facilitate draining and the drain line connects to the water tank through the first water line.


 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 18, a drain line valve cover to prevent discharge of water from the water tank through the drain line. 


Examiner’s Comment
 	(1) The terminal disclaimer filed on 05/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16296519 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 	(2) The Double Patenting rejections have been withdrawn. 



Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761